DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-12 and 14 are allowable. The restriction requirement among, as set forth in the Office action mailed on 03-02-2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03-02-2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
Examiner Noted: the claims’ amendment, filed 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Davis Nay on 01-07-2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A sole structure for an article of footwear, the sole structure comprising:
a midsole structure formed from an ethylene-vinyl acetate or polyurethane foam and an outsole structure at least partially formed from a rubber, the outsole structure including an outsole layer and an outer covering disposed over the outsole layer, the outer covering including a ground-contacting surface disposed on one side of the outer covering; 
wherein the sole structure has a longitudinal direction extending along a length of the article of footwear and a lateral direction extending along a width of the article of footwear; 
wherein the longitudinal direction is tangential to the ground-contacting surface of the outer covering and the lateral direction is orthogonal to the longitudinal direction, wherein the lateral direction is also tangential to the ground-contacting surface of the outer covering; 
midsole structure and outsole layer, the plurality of apertures being form an auxetic structure 
wherein the auxetic structure 
wherein the outer covering extends across and into each of the plurality of apertures in both of the midsole and the outsole to prevent water or debris from entering the apertures, and wherein the outer covering is in contact with a wall of each aperture.

Claim 2. (Currently Amended) The article of footwear according to claim [[13]] 11, wherein the outer covering is configured to stretch to accommodate the expansion of the sole structure in the longitudinal direction and the lateral direction.  

Claim 4. (Currently Amended) The article of footwear according to claim [[13]] 11, wherein the outer covering further comprises a triangular tread pattern disposed on a ground-contacting surface of the outer covering.

Claim 14. (Currently Amended) The article of footwear according to claim [[13]] 11, wherein the outer covering comprises a pattern of polygonal features that protrude from its surface and that mate with the polygonal apertures in the first layer.

Claims 6-10 and 15-20 are canceled. 

Allowable Subject Matter
Claims 1-5, 11-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art in record discloses the limitations that the midsole having geometric patterns to form an auxetic structure and the outer covering extending across and into each of the plurality of apertures in both of the midsole and outsole, wherein the outer covering is in contact with a wall of each aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        



/SHAUN R HURLEY/Primary Examiner, Art Unit 3732